Citation Nr: 1704472	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain. 

2.  Entitlement to a compensable initial evaluation, for the period prior to July 27, 2016, and an evaluation in excess of 10 percent thereafter, for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a videoconference hearing before the undersigned Veteran's Law Judge at the Board in August 2015, a transcript of which is of record.  

In a December 2015, the Board remanded the case to the RO for additional development.  Subsequent to the Board's remand the RO issued a July 2016 rating decision granting service connection and assigning a separate 10 percent evaluation for radiculopathy of the left lower extremity, effective July, 27 2016, the date of a VA examination.

The Veteran did not file any document with VA expressing disagreement with the July 2016 decision regarding the radiculopathy evaluation.  However, the lower left extremity radiculopathy is a manifestation of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for his back, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4.71a, Note (1) (2016).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the lumbosacral strain.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbosacral strain, his appeal encompassed ratings for all manifestations of the condition.  The award of the rating for lower left extremity radiculopathy in the July 2016 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the back.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in December 2015 because the previous VA examination, conducted in August 2012, was inadequate.  Service connection for the low back disability has been in effect since 1976.  The Veteran suffered an injury to his back in a fall from a ladder in 2004.  He contends that the 2004 injury was not an intercurrent injury, but an aggravating event.  He argued that the August 2012 VA examination was inadequate because that examiner did not consider whether his service-connected low back disability may have caused or contributed to the 2004 fall.  

When the Board previously reviewed the claim, it noted that the August 2012 VA examiner provided an opinion that stated that there was no vertebral fracture in the Veteran's lower back prior to his 2004 fall from a ladder, and that it was the fall itself that caused an L-3 fracture.  The examination was considered inadequate, however, because the examiner did not attempt to identify manifestations and/or symptoms specifically attributable to the Veteran's service-connected low back disorder, as opposed to a nonservice-connected back disability.  The examination was also inadequate because the examiner did not consider whether the service-connected low back disability either caused or contributed to the Veteran's fall in 2004.

A new examination was ordered specifically asking the examiner to attempt to delineate between the Veteran's symptoms attributable to the 2004 fall and the Veteran's service-connected low back disability and to render an opinion as to the probability that the Veteran's service-connected lumbosacral strain was a direct or contributory cause of the 2004 fall.

In July 2016 the Veteran was afforded a VA medical examination pursuant to the Board's remand.  The examiner provides an opinion that the Veteran's service-connected lumbosacral strain is less likely than not a direct or contributory cause of his 2004 fall from a ladder.  The basis of this opinion was the fact that he was physically capable of climbing the ladder and balancing on the roof which would have been inhibited by any significant back pain or instability.  The Board finds that rationale inadequate because it assumes the Veteran was not just capable of climbing a ladder and balancing on the roof, but of doing those things with ease.  The rationale appears inconsistent with the examiner's own recitation within the report of the Veteran's work history prior to the 2004 accident which included restrictions due to his back.  The examiner also failed to consider, as noted in the prior remand, the Veteran's assertion that prior to the fall in 2004, his back disability had in fact limited his mobility and ability to climb. 

The opinion is also inadequate because the examiner failed to discuss, contrary to the Board's remand, whether the manifestations and symptoms of the Veteran's service-connected lumbosacral strain are sufficiently distinguishable from the residuals of his 2004 fall from a ladder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the claim must be remanded for the Veteran to be afforded another VA examination that is responsive to the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As the outcome of the issue of entitlement to a higher evaluation for a lumbosacral strain may impact upon the claims of entitlement to a compensable initial evaluation, for the period prior to July 27, 2016, and an evaluation in excess of 10 percent thereafter, for left lower extremity radiculopathy, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of entitlement to a compensable initial evaluation, for the period prior to July 27, 2016, and an evaluation in excess of 10 percent thereafter, for left lower extremity radiculopathy may not be adjudicated until the issue of entitlement to a higher evaluation for a lumbosacral strain decided.

The Veteran receives continued treatment from VA.  On remand, obtain and associate with the claims file all VA treatment records regarding the Veteran dated since July 2016.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since July 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the current severity of his low back disability.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back disability, including associated neurological disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner should indicate why.  

Based on the examination and review of the record, the examiner should distinguish manifestations related to the Veteran's service-connected lumbosacral strain from the residuals of a fall from a ladder in 2004.  If the symptoms cannot be distinguished, the examiner should so state.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected back disability was a direct or contributory cause to the 2004 fall.  The examiner should consider the Veteran's credible assertion that prior to the fall, his back disability limited his mobility and ability to climb and the record that shows work restrictions as a result of his back.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




